George Williams was convicted of a misdemeanor (operating a lottery known as "the number game"). The evidence amply authorized the jury to find that he was aiding and abetting in the operation of the lottery, and therefore that he was guilty as a principal. The overruling of his certiorari, which was based only on the ground that the verdict was not authorized by the evidence, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                       DECIDED SEPTEMBER 30, 1943.